DETAILED ACTION
The instant action is in response to application 13 Jan 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s response to the 112 rejection has been considered.  Proximate shall now read as near.  As such, the 112 rejection has been withdrawn.
Applicant’s remarks with respect to the anticipation rejection of Dziura has been considered but is not persuasive.  Applicant argues that no “portion of Dziura et al acutally disclose an alternating current power source configured to generate a three-phase AC power singal, and a three phase conductor coupled to the AC power source”.  Examiner respectfully disagrees.  First, note that Dziura explicitly states “the current transformers 37 already assembled within the circuit breaker case 11 such that the Three such transformers are employed, one for each separate phase of the electrical distribution circuit to which the electronic circuit interrupter is connected” (Col. 2, lines 30-40).   Transformers do not work without AC power, and Dziura specifies three transformers, one for each phase.  As such, the argument regarding a three phase power source is not persuasive.  The device as described does not work without it.   It should also be known that the item generating power in 56a/b/c and item 56a/b/c are two distinct and separate items.  One refers to the cable and the other refers to the item generating power in the cable.  This was specified in the previous as well as instant action.  As such, the argument is not persuasive.  
As to applicant’s arguments that “conductors may be included in a cable, but merely being a conductor does not make something a cable” is not persuasive.  Without specifics in the claim language, examiner cannot read limitations from the specification into the claims (MPEP 2111.01).  As such, a conductor being a cable is reasonable.  For example, US 2013/02080966, 
As to the remarks regarding double rejection, this is done in accordance with MPEP §2120(I)(B).  The inventive concept in the instant specification relates to light emitting diodes for inducing photosynthesis, but the claim language is presently anticipated by the protective circuit described by Dziura.  
  As to the remarks regarding the Crawford rejection regarding the cable, examiner respectfully disagrees for reasons cited above.  As such, the rejections of the independent claims are sustained.  Since the rest of the arguments depend on overcoming the rejection of the independent claim, the remainder of the rejections are sustained as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Dziura (US 4,884,164).
As to claim 1, Dziura discloses an electrical distribution system, comprising: an alternating current (AC) power source (item generating 3 phase power in conductors 56) configured to generate a three- phase AC power signal; a three-conductor cable (56a/b/c) coupled to the AC power source; at least one rectifier (60) coupled to the three-conductor cable, wherein the at least one rectifier is configured to convert the three-phase AC power signal to a DC power signal; and at least one electrical load (27) coupled to the at least one rectifier.
As to claim 11,  Dziura discloses a method of distributing power, comprising: generating a three-phase alternating current (AC) power signal  (item generating 3 phase power in conductors 56); transmitting the three-phase AC power signal to at least one rectifier (60) via a three-conductor cable (56a/b/c); converting, by the least one rectifier, the AC power signal to a DC power signal; and providing the DC power signal to one or more electrical loads (27).
Claim(s) 1-4, 7, 11-14, 17 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Clawson (US 2017/0231049).
As to claim 1, Clawson discloses an electrical distribution system, comprising: an alternating current (AC) power source (210) configured to generate a three- phase AC power signal; a three-conductor cable (item connecting 220 and 230) coupled to the AC power source; at least one rectifier (230) coupled to the three-conductor cable, wherein the at least one rectifier is configured to convert the three-phase AC power signal to a DC power signal; and at least one electrical load (300) coupled to the at least one rectifier.
As to claim 2, Clawson discloses wherein the AC power source comprises (210) a transformer having three pairs of primary (214) and secondary windings (222), wherein each pair is wound around a separate leg (See Fig. 2, phases a, b, and c each have their own leg on the primary and secondary) of a core assembly.

As to claim 4, Clawson discloses wherein the at least one electrical load comprises a light emitting diode (LED) load (¶50 “LED load 300”).
As to claim 7, Clawson discloses wherein the three-conductor cable (item between 230/220) is coupled to the at least one rectifier (230) via a second three-conductor cable (item between 210/240.  It is coupled via items 240/250).
As to claim 11, Clawson discloses A method of distributing power, comprising: generating a three-phase alternating current (AC) power signal; transmitting the three-phase AC power signal to at least one rectifier via a three-conductor cable; converting, by the least one rectifier, the AC power signal to a DC power signal; and providing the DC power signal to one or more electrical loads (See rejection of claim 1 above, the apparatus reads on the method).
As to claim 12, Clawson discloses wherein the AC power source comprises (210) a transformer having three pairs of primary (214) and secondary windings (222), wherein each pair is wound around a separate leg (See Fig. 2, phases a, b, and c each have their own leg on the primary and secondary) of a core assembly.
As to claim 13, Clawson discloses wherein each cable in the three-conductor cable is connected to a different secondary winding of the three pairs of primary and secondary windings (See Fig. 2, there are individual cables on phase’s a/b/c).
As to claim 14, Clawson discloses wherein the at least one electrical load comprises a light emitting diode (LED) load (¶50 “LED load 300”).
As to claim 17, Clawson discloses wherein the three-conductor cable (item between 230/220) is coupled to the at least one rectifier (230) via a second three-conductor cable (item between 210/240.  It is coupled via items 240/250).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 2017/0231049) in view of Kubo (US 2013/0021797).
As to claim 5, Clawon discloses wherein the LED load comprises a low voltage circuit (270 has a 10V control signal, see ¶31.  Also, broadly interpreted, the DC LEDs have zero AC voltage).
Clawson does not disclose configured to illuminate plants.
Kubo teaches configured to illuminate plants (¶2 “For example, there has been proposed the use of LED illumination apparatuses as artificial light sources for plant factories or plant cultivation apparatuses”).
As to claim 15, Clawon discloses wherein the LED load comprises a low voltage circuit (270 has a 10V control signal, see ¶31.  Also, broadly interpreted, the DC LEDs have zero AC voltage).
Clawson does not disclose configured to illuminate plants.
Kubo teaches configured to illuminate plants (¶2 “For example, there has been proposed the use of LED illumination apparatuses as artificial light sources for plant factories or plant cultivation apparatuses”).
Claims 6, 8, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 2017/0231049) in view of Steinberger (US 2017/0218911).
As to claim 6, Clawson does not disclose wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.

The combination of Clawson in view of Steinberger teaches wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.  This occurs by having the ID connections on the transformers of Clawsons.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clawson to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
	As to claim 8, Clawson does not disclose wherein the three-conductor cable is coupled to the second three-conductor cable via insulation displace connectors.
	Steinberger teaches insulation displace connectors (¶17).
The combination of Clawson in view of Steinberger teaches wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.  This occurs by having the ID connections on the transformers of Clawsons.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clawson to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
As to claim 16, Clawson does not disclose wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.
Steinberger teaches wherein the cable (32a) the at least one rectifier (D) via insulation displace connectors (¶17 “The primary winding and the secondary winding here are wound onto a coil bobbin, the wire ends are placed in contact pockets and contacted by cold contact (for example, by an insulation displacement connection (ID connection)).”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clawson to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
	As to claim 18, Clawson does not disclose wherein the three-conductor cable is coupled to the second three-conductor cable via insulation displace connectors.
	Steinberger teaches insulation displace connectors (¶17).
The combination of Clawson in view of Steinberger teaches wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.  This occurs by having the ID connections on the transformers of Clawsons.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clawson to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 2017/0231049) in view of Valtysson (US 2020/0373850).
As to claim 9, Clawson does not explicitly disclose wherein the at least one rectifier is located proximate to the at least one electrical load.  He does suggest this though, since the rectifier is being fed from a transformer, and shorter circuit lengths correlate to less losses.  
Valtysson teaches wherein the at least one rectifier is located proximate to the at least one electrical load (¶21 “and the load element may be located on a second side of the rectifier, the second side being opposite to the first side.”  This is regarded as within the broadest reasonable interpretation of near)

	As to claim 10, Clawson does not explicitly disclose wherein the at least one rectifier is located at the at least one electrical load.
Valtysson teaches wherein the at least one rectifier is located at the at least one electrical load (¶21 “and the load element may be located on a second side of the rectifier, the second side being opposite to the first side.”  This is regarded as within the broadest reasonable interpretation of near)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clawson to use loads on the side of the rectifer as disclosed in Valtysson to minimize conduction losses.  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839